Citation Nr: 1120495	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-29 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbosacral spine disability.

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had a single period of active duty for training (ACDUTRA) from June 1962 through December 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision of January 1981 denied service connection for a cervical spine disability; the Veteran was properly notified of this determination and did not file a timely appeal.

2.  Evidence submitted since the January 1981 rating decision was not previously considered in adjudicating this claim and pertains to an unestablished fact necessary to substantiate the claim of service connection.

3.  The credible evidence of record does not demonstrate an in-service event resulting in a lumbosacral spine disability, right shoulder disability, or a left shoulder disability.


CONCLUSIONS OF LAW

1.  The January 1981 rating decision which denied service connection for a cervical spine disability became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 1981 rating decision is new and material and the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  A lumbosacral spine disability was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

4.  A right shoulder disability was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

5.  A left shoulder disability was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in October 2006 and March 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA treatment records.  At the July 2010 Board hearing, the Veteran testified that he received treatment from some physicians in California and Dallas in the 1960s and 1970s.  Those records are not associated with the claims file.  It was noted that the record was being left open for 60 days for the Veteran to attempt to obtain those records.  Nothing was submitted.  Additionally, upon review of the claims file, it appears that private physicians from Dallas and California were contacted in 1980 toi provide records from 1965 through 1980, and some medical records were received.  The Board thus finds that VA's duty to assist in this regard has been met, as reasonable attempts to obtain the pertinent medical records were made.  The Veteran has not identified any other additional pertinent records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed further below, the Board finds that the evidence of record does not any in-service event regarding the claimed disabilities.  Because there is no in-service injury or disease to which a competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for cervical, lumbosacral, and shoulder disabilities.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Evidence contained in the file at the time of the January 1981 rating decision, and thus constructively considered by adjudicators, consisted of the Veteran's service treatment records and separation examination of December 1962.  The RO denied service connection because there was no evidence of a cervical spine disability.

Evidence received since the January 1981 rating decision includes VA treatment records for the period of 1998 through 2007, showing degenerative joint disease of the cervical spine and complaints of neck pain, the Veteran's statements to VA providers and personnel regarding injuries incurred in service, and the Veteran's testimony at the July 2010 Travel Board hearing regarding injuries incurred in service and symptomatology since service separation.

The January 1981 rating decision denied service connection based on the fact that no cervical disability was shown by the evidence of record.  Evidence received since that time shows that the Veteran has a cervical spine disability, degenerative joint disease.  In addition, the Veteran has provided evidence of injuries incurred during service which may have resulted in this disability.  For purposes of reopening only, the law requires that this evidence be presumed credible; that is, the statements are not inherently credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

As the evidence received since the January 1981 rating decision was not previously considered in adjudicating this claim, it is new.  And, as it shows a cervical spine disability and raises the possibility of a connection between that disability and the Veteran's military service, it is material.  New and material evidence relating to the claim of service connection for a cervical spine disability having been received, the claim is reopened.  38 C.F.R. § 3.156.

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).  Here, the RO found there was no new and materal evidence to reopen the claim and this issue must be remanded.  

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When evaluating the evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The credibility of a witness can be impeached by a showing of interest or inconsistent statements; facial plausibility or consistency with other evidence can also be considered.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records (STRs) show that in September 1962 he was seen for complaints of left leg and knee pain.  He reported that he was running in a track meet and slipped on some loose sand and fell on his left leg.  X-rays of his left knee were negative.  He was given light duty for 72 hours and his knee was bandaged.  On December 1962 examination prior to being released to inactive duty, the medical examiner noted the presence of hemorrhoids, pes planus, genu valgum, and defective vision.  There was no discussion of neck, back, or shoulder injuries.

The Veteran's DD Form 214 shows that he had 6 months of active duty for training between June 1962 and December 1962, with a total of 6 months creditable service.  It also contains the following entry: "Time lost current active duty: From: 10Jul62 To: 14Jul62 (incl dates)."

In February 1998, the Veteran underwent X-rays of the lumbar spine based on complaints of prolonged low back pain.  Degenerative joint disease-type changes of L4 and L5 were noted, with narrowed discs and anterior bony spurs, probably due to postsurgical changes.

An MRI of the cervical spine in March 2003 showed straightening of the cervical lordosis consistent with muscle spasm, osteophytes and sclerotic changes from C3 to C7, and diffuse disc desiccation throughout the cervical spine.

In April 2005, the Veteran was seen for complaints of left shoulder pain.  He reported that the pain began when playing in a band a couple of nights before and had become so severe he was unable to move it much.  X-rays of the left shoulder showed no fractures or dislocations.  Joint spaces were maintained and normal rotation motions were noted.

In February 2006, the Veteran was seen for complaints of spinal pain which he said started in the 1960s while stationed in San Diego, California; he said he was placed in the brig for 5 days, wrapped in a blanket, and beaten/kicked repeatedly.  He reportedly sustained injuries to his neck and lower back; since then, his condition had worsened as a result of several motor vehicle accidents.  He had constant neck pain radiating into the right trapezius and scapula, worsened by turning his head to the right.  He also had occasional low back pain and a tired sensation, which increased during inclement weather.  He had been given physical therapy with exercises and stretches that brought some relief, as well as a home cervical traction device and a TENS unit.  The provider diagnosed degenerative disc disease and degenerative joint disease in the neck and low back as the probable causes of his pain, as well as probable mild degenerative joint disease in the acromioclavicular joint, and remarkable muscle tightness in the right paraspinal regions of both the cervical and thoracic areas.  

In January 2007, the Veteran was seen in a physical medicine consult for chronic radiating right-sided pain in the area of the brachial plexus.  He reported a history which included cervical and thoracic spine pain, low back pain, degenerative joint disease, osteoarthritis, degenerative disc disease, myofascial pain, and chronic right arm pain radiating from his shoulder and neck down to his right arm and right leg.  He stated that he was assaulted in the Marines in the 1960s and suffered neck and right shoulder injuries at that time.  He felt that he had a pinched nerve between his right shoulder and his neck which caused his right arm pain; he denied any weakness or numbness, stating that his primary symptom was pain.  

In February 2008, the Veteran was seen by a VA chiropractor for a history of spinal pain that began in the 1960s while stationed in San Diego.  He said that he was placed in the brig for 5 days, during which time he was wrapped in a blanket and beaten/kicked repeatedly, which resulted in injuries to his neck and low back.  His condition had worsened due to several motor vehicle accidents after that.  He also reported injuries to both feet and knees during his military service.  More recently, he had been involved in multiple motor vehicle accidents in March, April, and May of 2007 that greatly worsened his condition with respect to his neck, both hands, left knee, and both ankles, as well as his low back.  The provider diagnosed degenerative disc disease and degenerative joint disease in the neck, thoracic, and lumbar spine regions, as well as probable degenerative joint disease in both hips and both knees.

A May 2009 Report of Contact documented the Veteran's phone call to VA regarding his service connection claims.  He stated that his neck and back conditions began when he was put in the brig due to his ethnicity and beaten and kicked for five days while at a San Diego training facility.  He said a black priest helped get him released from the brig because the shore police could not produce the proper documents.  He said he was threatened with additional harm if he sought medical treatment; he was then placed in a new platoon.  

In January 2010, the Veteran was seen for complaints of right shoulder and neck pain.  He stated he got hurt in 1962 while on duty in the Marine Corps, with pain in his neck and right shoulder ever since.  He said the problem worsened in December 2008 when he had a table and chairs fall on his right upper back, neck and shoulder.  The provider diagnosed cervical degenerative joint disease, right shoulder tendonitis, osteoarthritis, and bursitis, and myofascial pain with trigger points.

At the Travel Board hearing in July 2010, the Veteran testified that he sustained injuries to his neck, back, right shoulder, and knees while in boot camp.  He said he was a track star and was in top shape, but had never run on asphalt before.  During a 360 yard run, his shoes began disintegrating and the bottom came off one shoe and twisted under his feet at the finish line, causing him to fall.  He tumbled, rolled, and turned on the asphalt; the initial injury that he noticed was pain in his feet.  He said he was taken to the hospital on a gurney; he related all of his physical disabilities to that incident, stating that his condition had worsened over the years.  He said he was told they had lost all of his hospital records, but that he stayed in the hospital for five days.  He also noted that his DD Form 214 showed 5 days of "lost time," which he believed were the days he was in the hospital.  After service, he first sought treatment in 1964 at the Dallas VA medical center, but was denied access because he didn't have enough time in service; he was treated in 1965 at the Dallas VA medical center.  He reported current diagnoses of degenerative disc disease of the low back, with surgery recommended, torn muscles in his shoulder, damage to C2 and C3, which affected his shoulder, and said he experienced stiffness and locking in his neck and burning in his nerves.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

It is undisputed that the Veteran has disabilities including degenerative joint disease and degenerative disc disease of the neck and low back and acromioclavicular problems in his right and left shoulders.  The question to be adjudicated here is whether those disabilities are the result of the Veteran's six months of ACDUTRA.

In order to establish service connection for a particular disability, a Veteran must shows that there was an incident, injury, or disease in service which is causally related to the claimed disability.  38 C.F.R. § 3.303.  The Board has the responsibility of assessing whether any such evidence of an incident, injury, or disease is both competent and credible.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).

Here, the Veteran is competent to provide evidence as to events he personally experienced, including any injuries sustained to his neck, back, and shoulder while in service.  38 C.F.R. § 3.159.  However, the Board notes that not only did the Veteran offer two widely varying accounts of how he incurred the disabilities at issue, neither of these accounts is supported the service treatment records, which do not reflect any injuries or disabilities of the neck, back, or shoulders in service.  For these reasons, as elaborated below, the Board finds that the Veteran is not credible with respect to the question of an incident, injury, or disease incurred in service.

First, the Board notes that the Veteran stated to his VA medical providers, and to VA personnel handling his service connection claims, that his current disabilities were the result of five days of beatings in the brig while training at San Diego.  The Veteran's DD Form 214 tends to support the premise that the Veteran spent five days in the brig, as it reflects five days of time lost during his ACDUTRA service.  However, there is no evidence of record which addresses, one way or the other, whether the Veteran was indeed beaten while in the brig, with the exception of his own statements.  As explained herein, the Board does not find the Veteran credible and therefore will assign no probative value to his statements regarding the onset of his disabilities.

The second scenario reported by the Veteran was during his Travel Board hearing, when he testified under oath that all of his injuries were sustained in a fall while running on the track.  He described to the Board how he tumbled and fell and rolled across the asphalt, thus injuring his neck, his back, and his right shoulder, to the point where he had to be carried to the hospital.  He further testified that he spent five days in the hospital as a result of this injury, but his medical records were lost.  However, he asserted that the notation of time lost on his DD Form 214 supported the time he said was spent in hospital.

Notably, the Veteran in his sworn testimony made no reference to having spent time in the brig at San Diego, with the exception of the time lost shown on the DD Form 214 that he attributed to being hospitalized.  Rather, he related all of his disabilities to the fall on the track which resulted from his shoe disintegrating.  The Veteran's service treatment records reference one fall while running on the track which resulted in a bandage, a negative X-ray, and light duty for three days.  No indication of neck, back, or shoulder problems was noted on the exit examination in December 1962.  Thus, not only was the incident described at hearing in stark contrast to that described to medical providers, it was contradicted by the service treatment records.

The Board does not base its finding that the Veteran is not credible as to any in-service injury solely on the fact that it is not supported by the STRs.  Neither scenario provided by the Veteran is inherently incredible and the lack of supporting medical records in either case is not definitive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Rather, the Board bases its determination on the fact that the Veteran provided two scenarios of such dissimilar nature that his credibility is entirely impeached.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The fact that the Veteran's STRs support neither story further illustrates the grounds for the Board's determination.

While the Veteran's statements regarding the incidents in service - both the alleged beating in the brig and the alleged severe fall while running - were presumed credible as a matter of law for purposes of reopening, that presumption has no effect on the Board's determination of credibility in the decision on the merits.  

As noted above, without evidence of an incident, injury, or disease in service, a claim of service connection cannot stand.  38 C.F.R. § 3.303.  Here, where the only evidence of any such incident, injury, or disease is that of the Veteran's statements, which the Board has found not credible and of no probative value, the preponderance of the evidence is against the claims of service connection for the disabilities at issue.  The benefit-of-the-doubt standard of proof does not apply in these circumstances.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been received on the claim of service connection for a cervical spine disability, the claim is reopened and, to that extent only, the appeal is granted.

Service connection for a lumbosacral spine disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran's claim is afforded every possible consideration.  Remand is required so that the RO may consider the Veteran's reopened service connection claim.

Because the RO did not reopen the claim for service connection for a cervical spine disability and consider it on a direct basis, the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).  Here, the Veteran has not waived RO consideration and the Board  cannot find that the Veteran would not be prejudiced by such consideration.  Accordingly, remand is required for RO consideration.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for service connection for a cervical spine disability on its underlying merits, i.e., on a de novo basis.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


